 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Melissa L. Hatfield,                             No. CV-18-02842-PHX-SPL
10                  Plaintiff,                         ORDER
11    v.
12    Commissioner       of      Social   Security
      Administration,
13
                    Defendant.
14
15          At issue is the denial of Plaintiff Melissa Hatfield’s Application for Disability
16   Insurance Benefits by the Social Security Administration (“SSA”) under the Social
17   Security Act (“the Act”). Plaintiff filed a Complaint (Doc. 1) with this Court seeking
18   judicial review of that denial, and the Court now addresses Plaintiff’s Opening Brief (Doc.
19   9, “Pl.’s Br.”), Defendant Social Security Administration Commissioner’s Opposition
20   (Doc. 10, “Def.’s Br.”), and Plaintiff’s Reply (Doc. 12, “Reply”). The Court has reviewed
21   the briefs and Administrative Record (Doc. 8, R.) and now reverses the Administrative
22   Law Judge’s decision (R. at 21–35) as upheld by the Appeals Council (R. at 1–3).
23   I.     BACKGROUND
24          Plaintiff filed an application for Disability Insurance Benefits on June 10, 2014 for
25   a period of disability beginning April 28, 2014. (R. at 21.) Plaintiff’s claim was denied
26   initially on November 17, 2014 (R. at 21), and on reconsideration on June 25, 2015 (R. at
27   21). Plaintiff then testified at a hearing held before an Administrative Law Judge (“ALJ”)
28   on April 27, 2017. (R. at 21.) On August 18, 2017, the ALJ denied Plaintiff’s Application.
 1   (R. at 35.) On July 13, 2018, the Appeals Council denied a request for review of the ALJ’s
 2   decision. (R. at 1–3.) On September 11, 2018, Plaintiff filed this action seeking judicial
 3   review of the denial.
 4          The Court has reviewed the medical evidence in its entirety and finds it unnecessary
 5   to provide a complete summary here. The pertinent medical evidence will be discussed in
 6   addressing the issues raised by the parties. In short, upon considering the medical records
 7   and opinions, the ALJ evaluated Plaintiff’s disability based on the following alleged
 8   impairments: lupus; Sjögren’s syndrome; bilateral hand osteoarthritis; bilateral knee
 9   osteoarthritis; fibromyalgia; degenerative disc disease; asthma; Hashimoto’s thyroiditis;
10   headaches; and depression. (R. at 23–24, 33.)
11          Ultimately, the ALJ determined that Plaintiff “does not have an impairment or
12   combination of impairments that meets or medically equals the severity of one of the listed
13   impairments in 20 CFR Part 404.” (R. at 25.) The ALJ then found that Plaintiff has the
14   residual functional capacity (“RFC”) to “perform sedentary work as defined in 20 CFR
15   404.1567(a)” in a role such as phone operator or clerical worker. (R. at 27, 35.)
16   II.    LEGAL STANDARD
17          In determining whether to reverse an ALJ’s decision, the district court reviews only
18   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
19   517 n.13 (9th Cir. 2001). The court may set aside the Commissioner’s disability
20   determination only if the determination is not supported by substantial evidence or is based
21   on legal error. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is
22   more than a scintilla, but less than a preponderance; it is relevant evidence that a reasonable
23   person might accept as adequate to support a conclusion considering the record as a whole.
24   Id. To determine whether substantial evidence supports a decision, the court must consider
25   the record as a whole and may not affirm simply by isolating a “specific quantum of
26   supporting evidence.” Id. As a general rule, “[w]here the evidence is susceptible to more
27   than one rational interpretation, one of which supports the ALJ’s decision, the ALJ’s
28


                                                  -2-
 1   conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002)
 2   (citations omitted).
 3          To determine whether a claimant is disabled for purposes of the Act, the ALJ
 4   follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the burden of
 5   proof on the first four steps, but the burden shifts to the Commissioner at step five. Tackett
 6   v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ determines whether
 7   the claimant is presently engaging in substantial gainful activity. 20 C.F.R.
 8   § 404.1520(a)(4)(i). If so, the claimant is not disabled and the inquiry ends. Id. At step two,
 9   the ALJ determines whether the claimant has a “severe” medically determinable physical
10   or mental impairment. 20 C.F.R. § 404.1520(a)(4)(ii). If not, the claimant is not disabled
11   and the inquiry ends. Id. At step three, the ALJ considers whether the claimant’s
12   impairment or combination of impairments meets or medically equals an impairment listed
13   in Appendix 1 to Subpart P of 20 C.F.R. Part 404. 20 C.F.R. § 404.1520(a)(4)(iii). If so,
14   the claimant is automatically found to be disabled. Id. If not, the ALJ proceeds to step four.
15   Id. At step four, the ALJ assesses the claimant’s RFC and determines whether the claimant
16   is still capable of performing past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). If so, the
17   claimant is not disabled and the inquiry ends. Id. If not, the ALJ proceeds to the fifth and
18   final step, where he determines whether the claimant can perform any other work in the
19   national economy based on the claimant’s RFC, age, education, and work experience. 20
20   C.F.R. § 404.1520(a)(4)(v). If so, the claimant is not disabled. Id. If not, the claimant is
21   disabled. Id.
22   III.   ANALYSIS
23          Plaintiff raises three arguments for the Court’s consideration: (1) the ALJ erred in
24   rejecting the opinion of Plaintiff’s primary care physician, Dr. Joel Edelstein; (2) the ALJ
25   erred in rejecting the Plaintiff’s symptom testimony; and (3) the ALJ erred by relying on
26   vocational expert testimony given in response to an incomplete hypothetical question.
27   (Pl.’s Br. at 1.)
28


                                                  -3-
 1
 2          A.      The ALJ Erred in Rejecting the Opinion of Plaintiff’s Primary Care
                    Physician
 3
            While “[t]he ALJ must consider all medical opinion evidence,” there is a hierarchy
 4
     among the sources of medical opinions. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir.
 5
     2008). Those who have treated a claimant are treating physicians, those who examined but
 6
     did not treat the claimant are examining physicians, and those who neither examined nor
 7
     treated the claimant are nonexamining physicians. Lester v. Chater, 81 F.3d 821, 830 (9th
 8
     Cir. 1995). “As a general rule, more weight should be given to the opinion of a treating
 9
     source than to the opinion of doctors who did not treat the claimant.” Id.
10
            Given this hierarchy, if the treating physician’s evidence is controverted by a
11
     nontreating or nonexamining physician, the ALJ may disregard it only after “setting forth
12
     specific, legitimate reasons for doing so that are based on substantial evidence in the record.”
13
     Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983). “The ALJ can meet this burden by
14
     setting out a detailed and thorough summary of the facts and conflicting clinical evidence,
15
     stating his interpretation thereof, and making findings.” Magallanes v. Bowen, 881 F.2d 747,
16
     751 (9th Cir. 1989). “Substantial evidence means more than a mere scintilla, but less than a
17
     preponderance.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
18
            Here, the ALJ failed to provide a specific and legitimate reason based on substantial
19
     evidence in the record for rejecting the opinion of Plaintiff’s primary care physician, Dr.
20
     Edelstein. On March 31, 2017, in contrast to nonexamining physicians, Dr. Edelstein
21
     opined that Plaintiff experienced pain, fatigue, and weakness as a result of her impairments
22
     that would limit her ability to do the following in a work setting: concentrate, maintain
23
     interpersonal relationships, respond to customary work pressures or stress, and provide
24
     consistent effort. (R. at 990.) Additionally, Dr. Edelstein believed Plaintiff’s impairments
25
     would likely produce good days and bad days, and he estimated Plaintiff would miss more
26
     than four days of work per month as a result of her impairments or treatment for the same.
27
     (R. at 990.)
28
            The ALJ assigned “little weight” to Dr. Edelstein’s opinion, reasoning it was

                                                  -4-
 1   inconsistent with “repeated” physical examinations, which revealed the following:
 2          no abnormalities of the skin, neck, head, ears, nose, mouth, throat, lungs,
            heart, or abdomen; no edema, clubbing, cyanosis, or carotid bruits; intact
 3
            cranial nerves; full motor strength throughout; no crepitus, swelling, or
 4          deformities of the joints; full range of motion in the joints and cervical spine;
            no muscle spasms; intact sensation; no tenderness in the cervical, thoracic,
 5          or lumbar spine; normal motor function; and normal gait.
 6
     (R. at 30.) In doing so, however, the ALJ failed to cite evidence in the record that explains
 7
     how these findings undermine Dr. Edelstein’s conclusions regarding the severity of
 8
     Plaintiff’s pain, fatigue, and weakness and the limitations caused thereby. See Embrey v.
 9
     Bowen, 849 F.2d 418, 421–22 (9th Cir. 1988) (“The ALJ must do more than offer his
10
     conclusions. He must set forth his own interpretations and explain why they, rather than
11
     the doctors’, are correct.”). Because the ALJ failed to explain how her reasoning is
12
     supported by evidence in the record, it cannot serve as specific and legitimate reasoning to
13
     reject Dr. Edelstein’s opinion.
14
            B.     The ALJ Erred in Rejecting Plaintiff’s Symptom Testimony
15
16          While credibility is the province of the ALJ, an adverse credibility determination
17   requires the ALJ to provide “specific, clear and convincing reasons for rejecting the
18   claimant’s testimony regarding the severity of the claimant’s symptoms.” Treichler v.
19   Comm’r of Soc. Sec., 775 F.3d 1090, 1102 (9th Cir. 2014) (citing Smolen, 80 F.3d at 1281)).
20   Here, Plaintiff testified that she suffered from a variety of impairments—including lupus,
21   Sjögren’s syndrome, Hashitmoto’s thyroiditis, fibromyalgia, migraines, knee pain, wrist
22   pain, and back pain—that caused pain, fatigue, and weakness and prevented her from
23   working. (R. at 27–30.) Indeed, Plaintiff testified that she experienced about two “lupus
24   shutdown[s]” a week, during which she slept fifteen hours, did not get out of bed, and did
25   not shower. (R. at 54–55.)
26          In finding that Plaintiff was capable of sedentary work, and rejecting Plaintiff’s
27   symptom testimony, the ALJ reasoned that Plaintiff’s allegations of debilitating limitations
28   arising from her impairments were inconsistent with physical examinations of Plaintiff. (R.


                                                  -5-
 1   at 31, 33.) Specifically, the ALJ repeatedly noted that physical examinations revealed the
 2   following: intact cranial nerves, full strength throughout, and no edema, clubbing,
 3   cyanosis, carotid bruits, crepitus, tenderness, swelling, deformities, or decreased range of
 4   motion in the joints or spine. (R. at 28–31, 33.) Again, although these findings may
 5   undermine Plaintiff’s symptom testimony, the ALJ failed to cite evidence in the record that
 6   establishes this fact. As a result, the ALJ failed to provide specific, clear, and convincing
 7   reasons for rejecting Plaintiff’s symptom testimony.
 8           C.     Credit-as-True Rule Does Not Apply
 9
             Plaintiff asks that the Court apply the “credit-as-true” rule, which would result in
10
     remand of Plaintiff’s case for payment of benefits rather than further proceedings. (Pl.’s
11
     Br. at 15–16.) The credit-as-true rule only applies in cases that raise “rare circumstances”
12
     that permit the Court to depart from the ordinary remand rule under which the case is
13
     remanded for additional investigation or explanation. Treichler, 775 F.3d at 1099–1102.
14
     These rare circumstances arise when three elements are present. First, the ALJ must fail to
15
     provide legally sufficient reasons for rejecting medical evidence. Id. at 1100. Second, the
16
     record must be fully developed, there must be no outstanding issues that must be resolved
17
     before a determination of disability can be made, and further administrative proceedings
18
     would not be useful. Id. at 1101. Further proceedings are considered useful when there are
19
     conflicts and ambiguities that must be resolved. Id. Third, if the above elements are met,
20
     the Court may “find[] the relevant testimony credible as a matter of law . . . and then
21
     determine whether the record, taken as a whole, leaves ‘not the slightest uncertainty as to
22
     the outcome of [the] proceeding.’” Id. (citations omitted).
23
             The Court has reviewed the record and agrees with Defendant that the record is not
24
     fully developed and that uncertainty remains as to whether Plaintiff is disabled under the
25
     Act. The reasons the ALJ provided for rejecting the opinion of Dr. Edelstein and the
26
     symptom testimony of Plaintiff were not legitimate. In light of this, the ALJ must reanalyze
27
     each.
28


                                                 -6-
 1          Accordingly, the Court will remand this matter to the ALJ for further development
 2   of the record and a disability determination.1
 3          IT IS THEREFORE ORDERED remanding this matter to the Social Security
 4   Administration for further proceedings consistent with this Order. Specifically, the ALJ
 5   must reanalyze the opinion of Dr. Edelstein and Plaintiff’s symptom testimony.
 6
            IT IS FURTHER ORDERED directing the Clerk of the Court to enter judgment
 7
     accordingly and close this case.
 8
 9          Dated this 8th day of August, 2019.

10
11
                                                        Honorable Steven P. Logan
12                                                      United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
            1
             In light of this ruling, the Court need not address Plaintiff’s arguments that the
28   Appeals Council erred in refusing to consider a letter from Dr. Edelstein submitted in
     support of Plaintiff’s request for review. (R. at 14–15.)

                                                  -7-
